Exhibit 10.3

 

EXECUTION COPY

 

PRINCIPAL STOCKHOLDERS AGREEMENT, dated as of June 13, 2005 (this “Agreement”),
among WEIGHT WATCHERS INTERNATIONAL, INC., a Virginia corporation (“Parent”),
WEIGHTWATCHERS.COM, INC., a Delaware corporation (the “Company”), and ARTAL
LUXEMBOURG S.A., a Luxembourg corporation (“Artal”) (each of Artal and Parent
are referred to herein as a “Stockholder” and, together, the “Stockholders”).

 

WHEREAS, Parent, SCW Merger Sub, Inc., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), and the Company are entering into an
Agreement and Plan of Merger, dated as of the date hereof (as the same may be
amended or supplemented, the “Merger Agreement”);

 

WHEREAS, Artal and Parent own the number of shares of Company Common Stock set
forth opposite its name on Schedule A hereto (such shares of Company Common
Stock, collectively referred to herein as the “Subject Shares” of such
Stockholder);

 

WHEREAS, Artal, the Company and Parent are entering into an agreement (the
“Redemption Agreement”), dated as of the date hereof, pursuant to which Artal,
the Company and Parent agree to, among other things, the repurchase by the
Surviving Corporation (the “Redemption”) of Artal’s Common Stock, par value
$0.01 per share, of the Surviving Corporation, on the terms and conditions set
forth therein.

 

WHEREAS, as a condition and inducement to their willingness to enter into the
Merger Agreement and the transactions contemplated thereby, Parent and Merger
Sub have requested that Artal enter into this Agreement and take certain actions
set forth herein; and

 

WHEREAS, certain capitalized terms used in this Agreement, but not defined
herein, have the meanings set forth in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in this Agreement, the parties
hereto agree as follows:

 


SECTION 1.  REPRESENTATIONS AND WARRANTIES OF ARTAL.  ARTAL HEREBY REPRESENTS
AND WARRANTS TO PARENT, AS OF THE DATE HEREOF, AS FOLLOWS:


 


(A)                                  ORGANIZATION; AUTHORITY; EXECUTION AND
DELIVERY; NO CONFLICTS; ENFORCEABILITY.  ARTAL (I) IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION AND (II) HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.
 THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY ARTAL HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR ORGANIZATIONAL ACTION ON THE PART
OF ARTAL AND NO OTHER CORPORATE OR ORGANIZATIONAL PROCEEDINGS ON THE PART OF
ARTAL ARE NECESSARY TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY ARTAL.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY
ARTAL AND, ASSUMING DUE

 

--------------------------------------------------------------------------------


 


EXECUTION AND DELIVERY OF THIS AGREEMENT BY PARENT AND THE COMPANY, CONSTITUTES
THE LEGAL, VALID AND BINDING OBLIGATION OF ARTAL, ENFORCEABLE AGAINST ARTAL IN
ACCORDANCE WITH ITS TERMS.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
ARTAL DO NOT, AND THE PERFORMANCE BY ARTAL OF ITS OBLIGATIONS HEREUNDER, WILL
NOT, CONFLICT WITH, OR RESULT IN ANY VIOLATION OR BREACH OF, OR DEFAULT (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) UNDER, OR GIVE RISE TO A RIGHT OF
TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION, OR TO THE LOSS OF A
MATERIAL BENEFIT UNDER, OR RESULT IN THE CREATION OF ANY LIEN IN OR UPON ANY OF
THE PROPERTIES OR OTHER ASSETS OF ARTAL UNDER, (I) ANY ORGANIZATIONAL DOCUMENTS
OF ARTAL, (II) ANY CONTRACT TO WHICH ARTAL IS A PARTY OR IS BOUND OR ANY OF ITS
PROPERTIES OR OTHER ASSETS IS BOUND BY OR SUBJECT TO OR OTHERWISE UNDER WHICH
ARTAL HAS RIGHTS OR BENEFITS, OR (III) ANY LAW APPLICABLE TO ARTAL OR ITS
PROPERTIES OR OTHER ASSETS, OTHER THAN, IN THE CASE OF CLAUSES (II) AND
(III) ABOVE, ANY SUCH CONFLICTS, VIOLATIONS, BREACHES, DEFAULTS, RIGHTS, LOSSES
OR LIENS THAT INDIVIDUALLY OR IN THE AGGREGATE ARE NOT REASONABLY LIKELY TO
IMPAIR IN ANY MATERIAL RESPECT OR PREVENT OR MATERIALLY IMPEDE, INTERFERE WITH,
HINDER OR DELAY THE ABILITY OF ARTAL TO PERFORM ITS OBLIGATIONS HEREUNDER.  NO
CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, ACTION BY OR IN RESPECT OF, OR
REGISTRATION, DECLARATION OR FILING WITH, ANY GOVERNMENTAL ENTITY IS REQUIRED BY
OR WITH RESPECT TO ARTAL IN CONNECTION WITH ITS EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT, EXCEPT FOR SUCH CONSENTS, APPROVALS, ORDERS,
AUTHORIZATIONS, REGISTRATIONS, DECLARATIONS AND FILINGS THE FAILURE OF WHICH TO
OBTAINED OR MADE INDIVIDUALLY OR IN THE AGGREGATE ARE NOT REASONABLY LIKELY TO
IMPAIR IN ANY MATERIAL RESPECT OR PREVENT OR MATERIALLY IMPEDE, INTERFERE WITH,
HINDER OR DELAY THE ABILITY OF ARTAL TO PERFORM ITS OBLIGATIONS HEREUNDER,
INCLUDING THE EXECUTION AND DELIVERY OF THE STOCKHOLDER CONSENT.


 


(B)                                 SUBJECT SHARES.  ARTAL IS THE RECORD AND
BENEFICIAL OWNER OF THE SUBJECT SHARES SET FORTH OPPOSITE ITS NAME ON SCHEDULE A
HERETO, FREE AND CLEAR OF ANY LIENS (OTHER THAN LIENS CREATED PURSUANT TO THE
TERMS OF THIS AGREEMENT, THE MERGER AGREEMENT, THE REDEMPTION AGREEMENT OR
ARISING UNDER FEDERAL OR STATE SECURITIES LAWS).  AS OF THE DATE HEREOF, ARTAL
DOES NOT OWN, OF RECORD OR BENEFICIALLY, ANY SHARES OF CAPITAL STOCK OF THE
COMPANY OTHER THAN ITS SUBJECT SHARES SET FORTH OPPOSITE ITS NAME ON SCHEDULE A
HERETO.  ARTAL HAS THE SOLE RIGHT TO DIRECT THE VOTING OF ITS SUBJECT SHARES,
AND NONE OF SUCH SUBJECT SHARES IS SUBJECT TO ANY VOTING TRUST OR OTHER CONTRACT
WITH RESPECT TO THE VOTING OF SUCH SUBJECT SHARES.


 


SECTION 2.  REPRESENTATIONS AND WARRANTIES OF PARENT.


 


(A)                                  PARENT HEREBY REPRESENTS AND WARRANTS TO
ARTAL, AS OF THE DATE HEREOF, AS FOLLOWS:  PARENT IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
COMMONWEALTH OF VIRGINIA AND HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY PARENT HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF PARENT (BASED ON THE
UNANIMOUS RECOMMENDATION OF THE SPECIAL COMMITTEE) AND NO OTHER CORPORATE
PROCEEDING ON THE PART OF PARENT IS NECESSARY TO AUTHORIZE THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY PARENT.  THIS AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY PARENT AND, ASSUMING DUE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY THE ARTAL AND THE COMPANY, CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATION OF PARENT,

 

2

--------------------------------------------------------------------------------


 


ENFORCEABLE AGAINST PARENT IN ACCORDANCE WITH ITS TERMS.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY PARENT DO NOT, AND THE PERFORMANCE BY PARENT OF
ITS OBLIGATIONS HEREUNDER WILL NOT, CONFLICT WITH, OR RESULT IN ANY VIOLATION OR
BREACH OF, OR DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) UNDER,
OR GIVE RISE TO A RIGHT OF, TERMINATION, CANCELLATION OR ACCELERATION OF ANY
OBLIGATION, OR TO THE LOSS OF A MATERIAL BENEFIT UNDER, OR RESULT IN THE
CREATION OF ANY LIEN IN OR UPON ANY OF THE PROPERTIES OR OTHER ASSETS OF PARENT
UNDER, (I) ANY ORGANIZATIONAL DOCUMENTS OF PARENT, (II) ANY CONTRACT TO WHICH
PARENT IS A PARTY OR IS BOUND OR ANY OF ITS PROPERTIES OR OTHER ASSETS IS BOUND
BY OR SUBJECT TO OR OTHERWISE UNDER WHICH PARENT HAS RIGHTS OR BENEFITS OR
(III) SUBJECT TO THE GOVERNMENTAL FILINGS AND OTHER MATTERS REFERRED TO IN
SECTION 4.3 OF THE MERGER AGREEMENT, ANY LAW APPLICABLE TO PARENT OR ITS
PROPERTIES OR OTHER ASSETS, OTHER THAN, IN THE CASE OF CLAUSES (II) AND
(III) ABOVE, ANY SUCH CONFLICTS, VIOLATIONS, BREACHES, DEFAULTS, RIGHTS, LOSSES
OR LIENS THAT INDIVIDUALLY OR IN THE AGGREGATE ARE NOT REASONABLY LIKELY TO
IMPAIR IN ANY MATERIAL RESPECT OR PREVENT OR MATERIALLY IMPEDE, INTERFERE WITH,
HINDER OR DELAY THE ABILITY OF PARENT TO PERFORM ITS OBLIGATIONS HEREUNDER.
 EXCEPT AS SET FORTH IN SECTION 4.3 OF THE MERGER AGREEMENT, NO CONSENT,
APPROVAL, ORDER OR AUTHORIZATION OF, ACTION BY OR IN RESPECT OF, OR
REGISTRATION, DECLARATION OR FILING WITH, ANY GOVERNMENTAL ENTITY IS REQUIRED BY
OR WITH RESPECT TO PARENT IN CONNECTION WITH ITS EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT.


 


(B)                                 SUBJECT SHARES.  PARENT IS THE RECORD AND
BENEFICIAL OWNER OF THE SUBJECT SHARES SET FORTH OPPOSITE ITS NAME ON SCHEDULE A
HERETO, FREE AND CLEAR OF ANY LIENS (OTHER THAN LIENS CREATED PURSUANT TO THE
TERMS OF THIS AGREEMENT OR ARISING UNDER FEDERAL OR STATE SECURITIES LAWS).  AS
OF THE DATE HEREOF, PARENT DOES NOT OWN, OF RECORD OR BENEFICIALLY, ANY SHARES
OF CAPITAL STOCK OF THE COMPANY OTHER THAN ITS SUBJECT SHARES SET FORTH OPPOSITE
ITS NAME ON SCHEDULE A HERETO AND THE SHARES OF COMPANY COMMON STOCK SUBJECT TO
THE WARRANTS.  PARENT HAS THE SOLE RIGHT TO DIRECT THE VOTING OF ITS SUBJECT
SHARES, AND NONE OF SUCH SUBJECT SHARES IS SUBJECT TO ANY VOTING TRUST OR OTHER
CONTRACT WITH RESPECT TO THE VOTING OF SUCH SUBJECT SHARES.


 


SECTION 3.  COVENANTS OF THE STOCKHOLDERS.


 


(A)                                  EACH STOCKHOLDER COVENANTS AND AGREES THAT
AS PROMPTLY AS PRACTICABLE FOLLOWING THE EXECUTION AND DELIVERY OF THE MERGER
AGREEMENT BY THE PARTIES THERETO, SUCH STOCKHOLDER SHALL:


 

(I)                                     CONSENT IN WRITING TO THE APPROVAL AND
ADOPTION OF THE MERGER AGREEMENT, THE MERGER, THE REDEMPTION AGREEMENT, THE
REDEMPTION AND THE CHARTER AMENDMENT AND THE OTHER TRANSACTIONS CONTEMPLATED BY
THE MERGER AGREEMENT AND THE CHARTER AMENDMENT, WITHOUT A MEETING, WITHOUT PRIOR
NOTICE AND WITHOUT A VOTE BY EXECUTING A STOCKHOLDER CONSENT IN THE FORM OF
EXHIBIT A HERETO COVERING ALL SUCH STOCKHOLDER’S SUBJECT SHARES; AND

 

(II)                                  DELIVER SUCH STOCKHOLDER CONSENT TO THE
SECRETARY OF THE COMPANY.

 

3

--------------------------------------------------------------------------------


 


(B)                                 AT ANY MEETING OF STOCKHOLDERS OF THE
COMPANY OR AT ANY ADJOURNMENT THEREOF OR IN ANY OTHER CIRCUMSTANCES UPON WHICH A
VOTE, CONSENT OR OTHER APPROVAL OF STOCKHOLDERS IS SOUGHT, SUCH STOCKHOLDER
SHALL DIRECT THE VOTING OF ITS SUBJECT SHARES AGAINST (I) ANY MERGER AGREEMENT
OR MERGER (OTHER THAN THE MERGER AGREEMENT AND THE MERGER), CONSOLIDATION,
COMBINATION, SHARE EXCHANGE, SALE OF SUBSTANTIAL ASSETS, REORGANIZATION,
RECAPITALIZATION, JOINT VENTURE DISSOLUTION, LIQUIDATION OR WINDING UP OF OR BY
THE COMPANY OR ANY OTHER BUSINESS COMBINATION INVOLVING THE COMPANY, (II) ANY
TAKEOVER PROPOSAL, (III) ANY PUBLIC OFFERING, AND (IV) ANY AMENDMENT OR OTHER
CHANGE OF THE COMPANY CHARTER (OTHER THAN THE CHARTER AMENDMENT) OR THE COMPANY
BYLAWS OR OTHER PROPOSAL OR TRANSACTION INVOLVING THE COMPANY OR ANY OF ITS
SUBSIDIARIES, WHICH AMENDMENT OR OTHER PROPOSAL OR TRANSACTION IN ANY MANNER
COULD REASONABLY BE EXPECTED TO IMPEDE, FRUSTRATE, PREVENT OR NULLIFY ANY
PROVISION OF THIS AGREEMENT, THE MERGER AGREEMENT, THE CHARTER AMENDMENT, OR THE
CONSUMMATION OF THE MERGER OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY OR CHANGE IN ANY MANNER THE VOTING RIGHTS OF ANY CLASS OF COMPANY COMMON
STOCK.  EACH STOCKHOLDER SHALL NOT COMMIT OR AGREE TO TAKE ANY ACTION
INCONSISTENT WITH THE FOREGOING.


 


(C)                                  OTHER THAN PURSUANT TO THE TERMS OF THIS
AGREEMENT, THE MERGER AGREEMENT, THE REDEMPTION AGREEMENT OR THE CHARTER
AMENDMENT, EACH STOCKHOLDER SHALL NOT, DIRECTLY OR INDIRECTLY, (I) SELL,
TRANSFER, PLEDGE, ASSIGN OR OTHERWISE DISPOSE OF (INCLUDING BY GIFT OR BY
OPERATION OF LAW) (COLLECTIVELY, “TRANSFER”), OR ENTER INTO ANY CONTRACT OR
OTHER ARRANGEMENT WITH RESPECT TO TRANSFER OF, OR ANY PROFIT SHARING ARRANGEMENT
RELATING TO, ANY SUBJECT SHARES TO OR WITH ANY PERSON, EXCEPT AN AFFILIATE OF
SUCH STOCKHOLDER OR THE ACCOUNT OR PERSON FOR WHOM SUCH STOCKHOLDER IS ACTING ON
BEHALF OF WITH RESPECT TO SUCH SUBJECT SHARES; PROVIDED THAT PRIOR TO SUCH
TRANSFER, OR ENTERING INTO SUCH CONTRACT OR ARRANGEMENT, SUCH AFFILIATE, ACCOUNT
OR PERSON (OR SUCH STOCKHOLDER ACTING ON BEHALF OF SUCH AFFILIATE OR PERSON)
SHALL BECOME A PARTY TO THIS AGREEMENT IN RESPECT OF SUCH SUBJECT SHARES
PURSUANT TO A JOINDER AGREEMENT SATISFACTORY TO PARENT OR (II) ENTER INTO ANY
VOTING ARRANGEMENT, WHETHER BY PROXY (OR WRITTEN CONSENT IN LIEU THEREOF),
VOTING AGREEMENT OR OTHERWISE, WITH RESPECT TO ANY SUBJECT SHARES AND SHALL NOT
COMMIT OR AGREE TO TAKE ANY OF THE FOREGOING ACTIONS.  IN FURTHERANCE OF THE
FOREGOING, EACH STOCKHOLDER AGREES THAT ANY TRANSFER IN VIOLATION OF THIS
AGREEMENT SHALL BE VOID AND OF NO FORCE OR EFFECT.


 


(D)                                 EACH STOCKHOLDER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS, AND TO DO, OR
CAUSE TO BE DONE, AND TO ASSIST AND COOPERATE WITH THE OTHER PARTIES IN DOING,
ALL THINGS REASONABLY REQUESTED BY PARENT FROM SUCH STOCKHOLDER TO CONSUMMATE
AND MAKE EFFECTIVE, IN THE MOST EXPEDITIOUS MANNER PRACTICABLE, THE MERGER AND
THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND BY THE MERGER AGREEMENT AS IN
EFFECT ON THE DATE HEREOF.  EXCEPT AS MAY BE REQUIRED BY LAW, PRIOR TO THE
SECOND CLOSING, NEITHER PARENT NOR ARTAL SHALL ISSUE ANY PRESS RELEASE OR
OTHERWISE MAKE ANY PUBLIC STATEMENTS ABOUT THE MERGER AGREEMENT, THE MERGER OR
ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY OR BY THE MERGER AGREEMENT WITHOUT
THE CONSENT OF ARTAL, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED, PROVIDED, HOWEVER, THAT NO CONSENT SHALL BE REQUIRED FOR PARENT TO MAKE
SUCH PUBLIC DISCLOSURE AS ITS LEGAL COUNSEL DEEMS NECESSARY, PROVIDED THAT
PARENT IN SUCH CIRCUMSTANCES SHALL, TO THE EXTENT PRACTICABLE AND AS SOON AS
PRACTICABLE, BE OBLIGED TO FIRST PROVIDE A COPY OF ANY

 

4

--------------------------------------------------------------------------------


 


ANTICIPATED ANNOUNCEMENT TO ARTAL AND HAVE DUE REGARD TO ANY COMMENTS MADE
THEREON BY ARTAL IN GOOD FAITH.


 


(E)                                  EACH STOCKHOLDER HEREBY CONSENTS TO AND
ADOPTS AND APPROVES THE ACTIONS TAKEN BY THE BOARD OF DIRECTORS OF THE COMPANY
IN ADOPTING, APPROVING AND DECLARING ADVISABLE THIS AGREEMENT, THE MERGER
AGREEMENT, THE MERGER, THE CHARTER AMENDMENT AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH STOCKHOLDER HEREBY WAIVES AND AGREES NOT
TO EXERCISE OR ASSERT, ANY APPRAISAL RIGHTS UNDER SECTION 262 IN CONNECTION WITH
THE MERGER.


 


SECTION 4.  NON-COMPETE.


 


(A)                                  ARTAL AGREES, PRIOR TO THE EFFECTIVE TIME,
THAT: (I) ARTICLE IV OF THE CORPORATE AGREEMENT, DATED AS OF NOVEMBER 5, 2001,
BETWEEN PARENT AND ARTAL SHALL BE AMENDED (A) SO THAT FOLLOWING THE CLOSING THE
REFERENCE TO THE “COMPANY” IN THAT ARTICLE WILL INCLUDE
WEIGHTWATCHERS.COM, INC., AND (B) SECTION 4.3 OF THAT ARTICLE WILL BE AMENDED TO
INCLUDE ANY INTERNET DIET BUSINESS (AS DEFINED BELOW); (II) THE PARENT’S CODE OF
BUSINESS CONDUCT AND ETHICS, ADOPTED MARCH 16, 2004, SHALL BE AMENDED TO MAKE
CLEAR THAT, FOLLOWING THE CLOSING, THE TERM “CONFLICTING BUSINESS” (AS DEFINED
THEREIN) SHALL INCLUDE THE BUSINESS OF WEIGHTWATCHERS.COM, INC.; AND (III) ARTAL
SHALL NOT, AND SHALL CAUSE ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES AND AGENTS TO NOT, DURING THE NON-COMPETE PERIOD (AS DEFINED
BELOW), ENGAGE IN, OWN, MANAGE, OPERATE, PROVIDE FINANCING TO, CONTROL OR
PARTICIPATE IN THE OWNERSHIP, MANAGEMENT, OPERATION OR CONTROL OF, OR OTHERWISE
HAVE AN INTEREST, DIRECTLY OR INDIRECTLY, IN ANY OTHER PERSON IN THE CONDUCT OF
THE INTERNET DIET BUSINESS.


 


(B)                                 AS USED HEREIN, “INTERNET DIET BUSINESS”
SHALL MEAN THE USE OF THE ELECTRONIC MEDIUM (AS DEFINED BELOW) TO CONDUCT A
BUSINESS PRIMARILY RELATED TO DIET, WEIGHT LOSS AND/OR WEIGHT CONTROL PROGRAMS,
PRODUCTS, SERVICES, INFORMATION, OR MEASUREMENT, INCLUDING, WITHOUT LIMITATION,
THE MARKETING, ADVERTISEMENT, PROMOTION, SALE OR DISTRIBUTION OF PRODUCTS AND
SERVICES PERTAINING TO WEIGHT MANAGEMENT, THE DEVELOPMENT AND PUBLICATION VIA
THE ELECTRONIC MEDIUM OF ANY CONTENT OR FORUMS PERTAINING TO WEIGHT MANAGEMENT,
AND THE SALE AND DELIVERY VIA THE ELECTRONIC MEDIUM OF SUBSCRIPTION ELECTRONIC
PRODUCTS PERTAINING TO WEIGHT MANAGEMENT, BUT NOT INCLUDING, IN EACH AND EVERY
CASE MENTIONED ABOVE, OTHER “LIFE STYLE” AND/OR “EXERCISE” BUSINESSES.


 


(C)                                  AS USED HEREIN, “ELECTRONIC MEDIUM” SHALL
MEAN THE INTERNET AND ANY OTHER RELATED OR SIMILAR FORMS OF ELECTRONIC OR
DIGITAL TRANSMISSION, DELIVERY, RECEPTION, RECORDATION OR DISPLAY ARISING FROM
ANY NETWORK OR OTHER CONNECTION OF INSTRUMENTS OR DEVICES NOW KNOWN OR HEREAFTER
INVENTED CAPABLE OF TRANSMISSION, DELIVERY, RECEPTION, RECORDATION AND/OR
DISPLAY (SUCH INSTRUMENTS OR DEVICES TO INCLUDE, WITHOUT LIMITATION, COMPUTERS,
LAPTOPS, CELLULAR OR PCS TELEPHONES, PAGERS, PDAS, WIRELESS TRANSMITTERS OR
RECEIVERS, MODEMS, RADIOS, TELEVISIONS, SATELLITE RECEIVERS, CABLE NETWORKS,
SMART CARDS, SET-TOP BOXES, BROADBAND AND DIGITAL WIRELESS DEVICES).

 

5

--------------------------------------------------------------------------------


 


(D)                                 AS USED HEREIN, “NON-COMPETE PERIOD” SHALL
MEAN THE EARLIER OF (I) FIVE YEARS FROM THE DATE OF THE FIRST CLOSING, OR
(II) SIX MONTHS AFTER THERE ARE NO NOMINEES OF ARTAL ON THE BOARD OF DIRECTORS
OF PARENT.


 


SECTION 5.                                NO SOLICITATION; NO PUBLIC OFFERING. 
ARTAL, FOR ITSELF AND ITS DIRECTORS, OFFICERS, CONSULTANTS, ACCOUNTANTS, LEGAL
COUNSEL, INVESTMENT BANKERS, AGENTS AND OTHER REPRESENTATIVES, AGREES TO BE
BOUND BY SECTION 5.4 OF THE MERGER AGREEMENT, WHICH IS HEREBY MADE APPLICABLE TO
ARTAL.


 


SECTION 6.                                STOCKHOLDER CAPACITY.  NO PERSON
EXECUTING THIS AGREEMENT WHO IS OR BECOMES DURING THE TERM HEREOF A DIRECTOR OR
OFFICER OF THE COMPANY MAKES ANY AGREEMENT OR UNDERSTANDING HEREIN IN HIS OR HER
CAPACITY AS SUCH DIRECTOR OR OFFICER OF THE COMPANY.  EACH STOCKHOLDER SIGNS
SOLELY IN ITS CAPACITY AS THE BENEFICIAL AND RECORD OWNER OF SUCH STOCKHOLDER’S
SUBJECT SHARES.  NOTHING HEREIN SHALL LIMIT OR AFFECT ANY ACTIONS TAKEN BY ANY
STOCKHOLDER (OR REPRESENTATIVES ACTING ON ITS BEHALF) IN HIS OR HER CAPACITY AS
AN OFFICER OR DIRECTOR OF THE COMPANY.


 


SECTION 7.                                SPECIAL COMMITTEE.  ARTAL HEREBY
AGREES AND ACKNOWLEDGES THAT ANY ACTIONS TAKEN BY THE SPECIAL COMMITTEE FROM AND
AFTER THE EFFECTIVE TIME WITH RESPECT TO THIS AGREEMENT, THE MERGER AGREEMENT,
THE REDEMPTION AGREEMENT, AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY,
SHALL BE TAKEN ON THE SOLE BEHALF OF PARENT AND PARENT’S STOCKHOLDERS, AND THE
MEMBERS OF THE SPECIAL COMMITTEE SHALL HAVE NO FIDUCIARY OBLIGATION OR LIABILITY
TO ARTAL, IN ITS CAPACITY AS A STOCKHOLDER OF THE COMPANY, OR ANY OTHER
STOCKHOLDER OF THE COMPANY.


 


SECTION 8.                                STOP TRANSFER.  THE COMPANY AGREES
WITH, AND COVENANTS TO, PARENT THAT THE COMPANY SHALL NOT REGISTER THE TRANSFER
OF ANY CERTIFICATE REPRESENTING ANY STOCKHOLDER’S SUBJECT SHARES IN VIOLATION OF
THIS AGREEMENT.


 


SECTION 9.                                TERMINATION.  THIS AGREEMENT SHALL
TERMINATE UPON THE EARLIER OF (I) THE SECOND CLOSING AND (II) THE TERMINATION OF
THE MERGER AGREEMENT IN ACCORDANCE WITH ITS TERMS; PROVIDED, HOWEVER, THAT ANY
SUCH TERMINATION SHALL NOT RELIEVE ANY PARTY OF ANY LIABILITY OF SUCH PARTY
ARISING AS A RESULT OF THE BREACH OF THIS AGREEMENT PRIOR TO SUCH TERMINATION. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF A TERMINATION PURSUANT TO CLAUSE
(I), THE PROVISIONS OF SECTION 4 SHALL SURVIVE THIS AGREEMENT IN ACCORDANCE WITH
TERMS OF SECTION 4.


 


SECTION 10.                          ADDITIONAL MATTERS.  ARTAL SHALL, FROM TIME
TO TIME, EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH
ADDITIONAL OR FURTHER CONSENTS, DOCUMENTS AND OTHER INSTRUMENTS AS PARENT MAY
REASONABLY REQUEST FOR THE PURPOSE OF EFFECTIVELY CARRYING OUT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE MERGER AGREEMENT.


 


SECTION 11.                          GENERAL PROVISIONS.


 


(A)                                  AMENDMENTS.  THIS AGREEMENT MAY NOT BE
AMENDED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY EACH OF THE PARTIES HERETO
(IN THE CASE OF PARENT, SOLELY BY ACTION OF THE SPECIAL COMMITTEE), PROVIDED
THAT THE APPROVAL OR CONSENT OF THE

 

6

--------------------------------------------------------------------------------


 


COMPANY SHALL NOT BE REQUIRED FOR ANY SUCH AMENDMENT EXCEPT TO THE EXTENT SUCH
AMENDMENT IMPOSES ADDITIONAL OBLIGATIONS ON THE COMPANY.


 


(B)                                 NOTICE.  ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN IF
DELIVERED PERSONALLY OR SENT BY OVERNIGHT COURIER (PROVIDING PROOF OF DELIVERY)
TO PARENT OR TO THE COMPANY IN ACCORDANCE WITH SECTION 9.7 OF THE MERGER
AGREEMENT AND TO ARTAL IN ACCORDANCE WITH SECTION 6.8 OF THE REDEMPTION
AGREEMENT (OR AT SUCH OTHER ADDRESS FOR A PARTY AS SHALL BE SPECIFIED BY LIKE
NOTICE).


 


(C)                                  INTERPRETATION.  THE HEADINGS IN THIS
AGREEMENT ARE FOR REFERENCE ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.  DEFINITIONS SHALL APPLY EQUALLY TO BOTH THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  ALL REFERENCES IN THIS AGREEMENT TO ARTICLES, SECTIONS AND
EXHIBITS SHALL REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS TO, THIS
AGREEMENT UNLESS THE CONTEXT SHALL REQUIRE OTHERWISE.  THE WORDS “INCLUDE,”
“INCLUDES” AND “INCLUDING” SHALL NOT BE LIMITING AND SHALL BE DEEMED TO BE
FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  UNLESS THE CONTEXT SHALL REQUIRE
OTHERWISE, ANY AGREEMENTS, DOCUMENTS, INSTRUMENTS OR LAWS DEFINED OR REFERRED TO
IN THIS AGREEMENT SHALL BE DEEMED TO MEAN OR REFER TO SUCH AGREEMENTS,
DOCUMENTS, INSTRUMENTS OR LAWS AS FROM TIME TO TIME AMENDED, MODIFIED OR
SUPPLEMENTED, INCLUDING (A) IN THE CASE OF AGREEMENTS, DOCUMENTS OR INSTRUMENTS,
BY WAIVER OR CONSENT AND (B) IN THE CASE OF LAWS, BY SUCCESSION OF COMPARABLE
SUCCESSOR STATUTES.  ALL REFERENCES IN THIS AGREEMENT TO ANY PARTICULAR LAW
SHALL BE DEEMED TO REFER ALSO TO ANY RULES AND REGULATIONS PROMULGATED UNDER
THAT LAW.  REFERENCES TO A PERSON ALSO REFER TO ITS PREDECESSORS AND PERMITTED
SUCCESSORS AND ASSIGNS.


 


(D)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH SHALL BE ONE AND THE SAME
AGREEMENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN EACH PARTY TO THIS
AGREEMENT SHALL HAVE RECEIVED COUNTERPARTS SIGNED BY ALL OF THE OTHER PARTIES.


 


(E)                                  ENTIRE AGREEMENT; NO THIRD-PARTY
BENEFICIARIES.  THIS AGREEMENT, THE REDEMPTION AGREEMENT, THE CONFIDENTIALITY
AGREEMENT, THE MERGER AGREEMENT AND THE COMPANY DISCLOSURE LETTER (I) CONSTITUTE
THE ENTIRE AGREEMENT AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS AND
NEGOTIATIONS, BOTH WRITTEN AND ORAL, AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT, AND (II) EXCEPT FOR THE PROVISIONS OF
ARTICLE II OF THE MERGER AGREEMENT AND SECTION 5.6 OF THE MERGER AGREEMENT, ARE
NOT INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE PARTIES HERETO (AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS) OR THERETO (AND THEIR RESPECTIVE SUCCESSOR
AND ASSIGNS) ANY RIGHTS OR REMEDIES HEREUNDER.


 


(F)                                    GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
VIRGINIA, WITHOUT REGARD TO THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW, EXCEPT TO THE EXTENT THAT THE LAWS OF
THE STATE OF DELAWARE MANDATORILY APPLY.

 

7

--------------------------------------------------------------------------------


 


(G)                                 ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY
OF THE RIGHTS, INTERESTS OR OBLIGATIONS UNDER THIS AGREEMENT SHALL BE ASSIGNED,
IN WHOLE OR IN PART, BY OPERATION OF LAW OR OTHERWISE, BY PARENT WITHOUT THE
PRIOR WRITTEN CONSENT OF ARTAL OR BY ARTAL WITHOUT THE PRIOR WRITTEN CONSENT OF
PARENT OR BY THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF PARENT OR ARTAL.
 SUBJECT TO THE PRECEDING SENTENCE, THIS AGREEMENT WILL BE BINDING UPON, INURE
TO THE BENEFIT OF, AND BE ENFORCEABLE BY, THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.


 


(H)                                 JURISDICTION.  THE PARTIES TO THIS AGREEMENT
(A) IRREVOCABLY SUBMIT TO THE PERSONAL JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA OR, IF FEDERAL COURT
JURISDICTION IS NOT AVAILABLE, TO THE STATE COURTS IN VIRGINIA AND (B) WAIVE ANY
CLAIM OF IMPROPER VENUE OR ANY CLAIM THAT SUCH COURT IS AN INCONVENIENT FORUM. 
THE PARTIES TO THIS AGREEMENT AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN
SECTION 9.7 OF THE MERGER AGREEMENT OR IN SUCH OTHER MANNER AS MAY BE PERMITTED
BY APPLICABLE LAWS, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.


 


(I)                                     WAIVER OF JURY TRIAL.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10(I).


 


(J)                                     SPECIFIC PERFORMANCE.  THE PARTIES TO
THIS AGREEMENT AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY
OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR
SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE
PARTIES TO THIS AGREEMENT SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO
PREVENT BREACHES OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS OF THIS AGREEMENT IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF VIRGINIA OR, IF FEDERAL COURT JURISDICTION IS NOT AVAILABLE, TO THE
STATE COURTS IN VIRGINIA OR ANY STATE HAVING JURISDICTION, THIS BEING IN
ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.


 


(K)                                  REMEDIES.  EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT, ANY AND ALL REMEDIES EXPRESSLY CONFERRED UPON A PARTY TO THIS
AGREEMENT

 

8

--------------------------------------------------------------------------------


 


SHALL BE CUMULATIVE WITH, AND NOT EXCLUSIVE OF, ANY OTHER REMEDY CONTAINED IN
THIS AGREEMENT, AT LAW OR IN EQUITY.  THE EXERCISE BY A PARTY TO THIS AGREEMENT
OF ANY ONE REMEDY SHALL NOT PRECLUDE THE EXERCISE BY IT OF ANY OTHER REMEDY.


 


(L)                                     SEVERABILITY.  IF ANY TERM OR OTHER
PROVISION OF THIS AGREEMENT IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED
BY ANY RULE OF LAW OR PUBLIC POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS
AGREEMENT SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT.  UPON SUCH
DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE
OF BEING ENFORCED, THE PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH TO MODIFY
THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS
POSSIBLE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW IN AN ACCEPTABLE
MANNER TO THE END THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE
EXTENT POSSIBLE.


 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective officers thereunto duly authorized, all as of the date first
written above.

 

 

WEIGHT WATCHERS

 

INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Linda Huett

 

 

Name:

Linda Huett

 

 

Title:

President and Chief Executive

 

 

 

Officer

 

 

 

 

 

 

 

ARTAL LUXEMBOURG S.A.

 

 

 

 

 

 

 

By:

/s/ Francoise de Wael

 

 

Name:

Francoise de Wael

 

 

Title:

Managing Director

 

 

 

 

 

 

 

WEIGHTWATCHERS.COM, INC.

 

 

 

 

 

 

 

By:

/s/ David P. Kirchhoff

 

 

Name:

David P. Kirchhoff

 

 

Title:

President and Chief Executive

 

 

 

Officer

 

[Signature page to Principal Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Name and address
of Stockholder

 

Number of shares
of Company Common Stock owned

 

% of the outstanding shares
of capital stock of the
Company

 

 

 

 

 

 

 

ARTAL LUXEMBOURG S.A.

 

12,091,811

 

72.81%

 

 

 

 

 

 

 

WEIGHT WATCHERS INTERNATIONAL, INC.

 

3,388,622

 

20.41%

 

 

--------------------------------------------------------------------------------